2017 IL App (1st) 151998

                                                                          FOURTH DIVISION
                                                                          June 29, 2017

Nos. 1-15-1998, 1-15-1999, and 1-15-2000, Consolidated

WEST LOOP ASSOCIATES, LLC,                                      )
                                                                )   Direct Review
        Petitioner,                                             )   from the Illinois Property
                                                                )   Tax Appeal Board
               v.                                               )
                                                                )   09-32895.001-003-C-3
THE PROPERTY TAX APPEAL BOARD, THE CITY OF                      )   10-34445.001-003-C-3
CHICAGO, and THE CHICAGO BOARD OF EDUCATION,                    )   11-29146.001-003-C-3
                                                                )
        Respondents.                                            )

                                          OPINION

       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Ellis and Justice Burke concurred in the judgment and opinion.

¶1     Petitioner West Loop Associates, Inc. (West Loop), seeks review of three final

administrative decisions by respondent Property Tax Appeal Board (PTAB) to increase the

valuation of commercial property located at 550 West Jackson Boulevard in Chicago from $70.4

million to $73.8 million, rather than reducing it as West Loop sought to $58.0 million. West

Loop’s separate actions with PTAB for the tax years 2009, 2010, and 2011 were consolidated

into a single administrative hearing, and the three subsequent appeals to this court, Nos. 1-15-

1998, 1-15-1999, and 1-15-2000 have also been consolidated. We have jurisdiction over this

direct appeal from PTAB due to section 16-195 of the Property Tax Code (35 ILCS 200/16-195

(West 2014)) because West Loop petitioned for at least a $300,000 change in the assessed

valuation of its property. West Loop argues PTAB (1) abused its discretion by granting a motion

in limine to bar opposition to certain facts in the opinion of the City of Chicago’s property

valuation expert, Kathleen M. Dart, of KMD Valuation Group, Inc.; (2) applied the wrong
1-15-1998, 1-15-1999, 1-15-2000, cons.

valuation methodology in rejecting the joint opinion of West Loop’s valuation experts, Arthur J.

Murphy and Timothy R. O’Keefe of Urban Real Estate Research, Inc.; and (3) rendered a

decision contrary to the manifest weight of the evidence either by erroneously disregarding the

Murphy valuation or by insufficiently analyzing the evidence. West Loop argues for a reversal of

PTAB’s decision and remand so the agency can properly evaluate the evidence. The respondents

are PTAB and intervenors below, City of Chicago (City) and Chicago Board of Education

(CBOE or education board).

¶2     West Loop purchased the subject property in 2005 for either $125 million or $135 million

(both values appear in the record on review). The property is comprised of three adjacent parcels

totaling 26,369 square feet which are recorded under Cook County property identification

numbers 17-16-113-002, -003, and -009. The rectangular site is zoned “DX-16: Downtown

Mixed-Used District” and is located in the West Loop submarket of Chicago’s Central Business

District. It sits at the northwest corner of the intersection of West Jackson Boulevard and South

Clinton Street, across from Union Station. To its west is a large building that fronts onto West

Jackson Boulevard and is bordered by South Jefferson Street, and to the north is West Quincy

Street. The land is improved with an 18-story, multi-tenant office building, the upper floors of

which contain 406,041 square feet of rentable office space and the lower floors of which contain

mechanical equipment and a public parking garage with 148 spaces. The building was

constructed with a steel frame, metal, green-tinted curtain wall glass, and some stone on the first

level. Most of the structure was built in 2001, although it was erected on an existing foundation

and incorporated a four-story communications room needed by then-tenant MCI World Com

(Verizon).




                                               -2-
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶3      For tax years 2009, 2010, and 2011, the Cook County assessor initially determined that

the value of the 550 West Jackson property was $96.1 million. West Loop appealed to the Cook

County board of review, which, after considering the evidence and facts submitted, reduced the

assessed value to $70.4 million. West Loop then sought further review by PTAB. West Loop

based its tax assessment challenge to PTAB primarily on Murphy’s $58 million valuation which

was retrospective to January 1, 2009. According to its “Statement of Policy,” PTAB “shall

determine the correct assessment *** of any parcel of real property which is the subject of an

appeal, based upon facts, evidence, exhibits and briefs submitted to or elicited by [PTAB]” (86

Ill. Adm. Code 1910.10(b) (1997)) and “revise the assessment of any particular parcel of real

property when it finds such assessment to be in error” (86 Ill. Adm. Code 1910.10(d) (1997)).

PTAB granted requests from the City and CBOE for leave to intervene in order to protect their

interests in the property tax receipts.

¶4      The education board retained an expert to critique the Murphy report consistent with the

Uniform Standard of Professional Appraisal Practice and the City retained an expert to perform

an independent valuation. The municipality’s expert, Dart, came to the conclusion that the

retrospective market value of the property as of January 1, 2009, was $73.8 million. Dart noted

in her written appraisal rendered on June 13, 2012, that she had been hindered in completing her

report. She attached a copy of a letter she sent to West Loop’s counsel asking to schedule a site

visit accompanied by a property manager and/or building owner and to receive copies of written

records such as leases, rent rolls, and annual operating statements. Dart had specified in her

letter, “Please contact the undersigned to schedule a date for the building visit. Due to time

constraints, we are requesting your response by April 27, 2012. Upon review of all information

provided, we may need to request additional documents. Please feel free to contact me or [my


                                              -3-
1-15-1998, 1-15-1999, 1-15-2000, cons.

client in the City of Chicago Law Department, Senior Counsel Richard Danaher].” Dart

submitted a mail delivery receipt indicating her letter had been received by West Loop’s counsel

on April 11, 2012. Dart’s report indicated that she performed her valuation work between May

22, 2012, and June 1, 2012, based in part on “exterior and very limited interior observations of

the subject property” and by extracting information about the building and its site, such as

income, expense and lease figures, from the Murphy appraisal and from other materials filed by

West Loop’s counsel. Dart “reserve[d] the right to revise [her] report if necessary, if a property

visit is granted and subject data, including subject leases, detailed operating statements,

occupancy reports, and property reports are provided.”

¶5     In late January 2015, PTAB notified the parties that the matter would proceed to hearing

on March 25, 2015. On Friday, March 20, 2015, the City filed the motion in limine which is now

at issue in West Loop’s appeal. The City contended that West Loop’s failure to respond to Dart’s

letter was equivalent to affirmatively denying her request and cited section 1910.94 of title 86 of

the Illinois Administrative Code, which addresses the consequences of denying a request to

“physically inspect and examine the property for valuation purposes.” 86 Ill. Adm. Code

1910.94(a) (2006). Tracking the language of paragraph (a) of section 1910.94, the City argued

PTAB should bar West Loop from presenting “any testimony, objection, motion, appraisal

critique or other evidentiary material [such as cross-examination of the City’s valuation expert

witness] that is offered to refute, discredit, or disprove [the City’s] evidence *** regarding the

description, physical characteristics or condition of the subject property.” The City also cited

section 1910.79 of title 86 of the Illinois Administrative Code for the proposition that West

Loop’s conduct contravened PTAB’s general policy that all relevant information be disclosed

prior to hearing. 86 Ill. Adm. Code 1910.79 (2006). That section states:


                                               -4-
1-15-1998, 1-15-1999, 1-15-2000, cons.

       “Policy on Discovery

           a) It is the policy of the Property Tax Appeal Board to obtain full disclosure of all

       relevant and material facts prior to hearing.

           b) It is the policy of the Board to encourage voluntary exchange by the parties of all

       relevant and material facts prior to hearing through the use of requests for documents and

       information. When less formal procedures have proven to be unsuccessful, formal

       discovery by means available under this Part will be allowed.” 86 Ill. Adm. Code 1910.79

       (2006).

Three days later, on Monday, March 23, 2015, West Loop filed a written response in which it

argued the motion in limine should be denied because West Loop had not been properly served

with the motion, had not actually denied access to Dart, and had not been contacted by the City’s

attorney with reasonable attempts to resolve the issue. Paragraph (b) of section 1910.94 states,

“Any motion made to invoke this Section shall incorporate a statement detailing the consultation

and failed reasonable attempts to resolve differences over issues involving inspection with the

taxpayer or property owner.” 86 Ill. Adm. Code 1910.94(b) (2006). The following day, Tuesday,

March 24, 2015, West Loop sought a continuance of up to 30 days to allow Dart to visit its

property. PTAB, however, denied a continuance at the “11th hour” and indicated it would rule on

the motion in limine at the hearing because the parties and the agency had already begun

preparations. When the proceedings commenced on Wednesday, March 25, 2015, PTAB

characterized West Loop’s failure to answer Dart’s inspection request as “a negative, a response

of no,” PTAB granted the City’s motion, and PTAB said it would consider objections if they

arose during the hearing.




                                               -5-
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶6     Before summarizing the hearing testimony, we briefly note the following parameters.

Pursuant to Illinois law, real property is to be “valued at its fair cash value, estimated at the price

it would bring at a fair voluntary sale.” (Internal quotation marks omitted.) Chrysler Corp. v.

Illinois Property Tax Appeal Board, 69 Ill. App. 3d 207, 211, 387 N.E.2d 351, 355 (1979).

Stated in other terms, fair cash value is fair market value. Chrysler Corp., 69 Ill. App. 3d at 211,

387 N.E.2d at 355.

¶7     Three basic valuation methods may be used to estimate a property’s fair market value.

Chrysler Corp., 69 Ill. App. 3d at 211, 387 N.E.2d at 355. These three methods are the sales

comparison approach, the income approach, and the replacement cost approach. Chrysler Corp.,
69 Ill. App. 3d at 211, 387 N.E.2d at 355. No one of these methods is conclusive, but each is a

factor to be considered in valuing a property. Cook County Board of Review v. Property Tax

Appeal Board, 384 Ill. App. 3d 472, 480, 894 N.E.2d 400, 407 (2008) (Omni). “Professional

appraisals generally employ more than one method to determine valuation; the use of more than

one method in a single appraisal serves as a check on the value reached by the other method or

methods.” Omni, 384 Ill. App. 3d at 480, 894 N.E.2d at 408. Theoretically, the three approaches

will lead to the same value or will at least allow the professional appraiser to “weigh any

disparate results in order to reach a determination that best reflects the total true value of the

property.” (Internal quotation marks omitted.) Omni, 384 Ill. App. 3d at 480, 894 N.E.2d at 408.

¶8     When market value is not conclusively established by a contemporaneous, voluntary, and

arm’s length sale of the actual property, then the preferred method of determining value is

through the sales comparison approach, based on sales of comparable properties on the open

market. Omni, 384 Ill. App. 3d at 480-82, 894 N.E.2d at 408. The record also includes materials

written by the Cook County assessor’s office which outline the three established methodologies.


                                                 -6-
1-15-1998, 1-15-1999, 1-15-2000, cons.

According to the assessor’s office, (1) the sales comparison approach compares the subject

property to similar properties that have recently sold and have similar characteristics or

indicators of value; (2) sales prices may be adjusted due to differences in location, physical

characteristics, time of sale, physical condition, size, age, and other market related conditions;

and (3) when similar unsold properties are included in the calculations, “[e]xtensive editing and

adjustments are made.”

¶9     The income approach is based on rental income generated by the property and is

considered by the assessor’s office to be “a very important indicator of property value.” The

assessor’s office uses “market estimates for income, expenses, and a rate of return for an investor

(the capitalization rate)” in its calculations to determine value.

¶ 10   Heavy reliance on the third methodology, the reproduction approach, is generally

frowned upon. Chrysler Corp., 69 Ill. App. 3d at 211, 387 N.E.2d at 355. According to the

information prepared by the assessor’s office, the reproduction cost approach is derived by

determining the cost to construct the building, less the estimated depreciation of the property.

Also, “[g]enerally, the reproduction cost approach should be emphasized only in the context of

some special-purpose property, which is defined as property of such a nature and applied to such

a special use that it cannot have a market value.”

¶ 11   The party appealing an assessment to PTAB bears the burden of producing “substantive,

documentary evidence or legal argument sufficient to challenge the correctness of the

assessment.” (Internal quotation marks omitted.) Omni, 384 Ill. App. 3d at 484, 894 N.E.2d at

411; 86 Ill. Adm. Code 1910.63 (2000) (PTAB does not presume the county board of review or

local assessing officer to be correct, however, the contesting party has the burden of going




                                                 -7-
1-15-1998, 1-15-1999, 1-15-2000, cons.

forward with “substantive, documentary evidence or legal argument sufficient to challenge the

correctness of the assessment of the subject property” or face the dismissal of the appeal).

¶ 12   West Loop’s first witness was Timothy W. Casey, an employee of Jones Lang LaSalle

and the manager of the 550 West Jackson building. Casey classified the building as a B or B-

property, due to its location west of the river and because designing and constructing around one

tenant’s existing telephone room had “greatly limited the things they were able to do” and

resulted in a lobby that was “much too small.” Casey deemed the building to be “primarily back

office” rather than “high-end executive-level” space. The vast majority of tenants, meaning 70-

to-80%, were financial services or trading firms who liked the building’s redundant, independent

feeds from separate electric substations. However, trading firms “tend to be very volatile” and

“occasionally come and go.” The 14th floor had been occupied by a trading firm which went

bankrupt in 2009 and moved out, then another trading firm leased the space for 10 years but was

gone within 2 years, and a third trading firm was currently occupying the space when Casey

testified in 2015. With each tenant turnover, West Loop paid broker commissions, spent money

on “tenant improvements” to customize the space, and sometimes gave “free rent.” Casey said

these were “below-the-line,” “non-operating” expenses attributable to acquiring tenants and they

could not be recovered directly. Casey indicated this below-the-line accounting practice was

approved by the “BOMA [(Business Owners and Managers Association)] committee” for real

estate taxation. In tax years 2009, 2010, and 2011, West Loop had an annual statement loss of

income to expenses of about “$3 to $4 million.”

¶ 13   On cross-examination, Casey said the small lobby does not “fit the classification for a

decent BOMA building downtown,” but he conceded that the limitation existed when West Loop

bought the property in 2005 for $135 million. He denied that the redundant power sources “give


                                               -8-
1-15-1998, 1-15-1999, 1-15-2000, cons.

this property a leg up in obtaining financial services tenants.” The 14th floor is 16,508 square

feet, out of the building’s total of 406,041 feet. He was unaware whether the building’s website

included a building classification, said he had not looked at the website “in a while” because

tenants did not use it, and would not be surprised if the website described the building as a Class

A property. He acknowledged that Chicago’s West Loop office submarket is “the best” and that

the property is located across the street from a prime commuter station, several blocks away from

other commuter rail stations, and three blocks from the Kennedy Expressway; and that there is

public parking in the building as well as within a block or two.

¶ 14   The next witness, Murphy, testified that his qualifications as an appraiser included a

bachelor’s degree, two master’s degrees, courses in real estate valuation, Illinois licensing as a

general real estate appraiser, and “MAI” designation with the Appraisal Institute. In addition,

Murphy had eight years experience as a commercial valuations deputy assessor in the Cook

County assessor’s office and 19 years in private practice performing appraisals around the

United States, which focused on real estate tax appraisals. Murphy did not inspect the property

himself before submitting the appraisal report. He relied on the inspection and preliminary

appraisal developed by another appraiser in his office, O’Keefe, and had subsequently inspected

the property in preparation for the hearing. Murphy considered the building to be “Class B”

based on the “smaller” than normal lobby, some “functional obsolescence,” and that the property

was “built sort of as back office space in downtown Chicago.” It is situated “outside of the

downtown really quality office space” or Class A properties that were generating $50 gross

income per square foot, and this was reflected in its “gross rent [of] around 35 bucks.” However,

“[I]t’s a quality building. There’s no doubt about it. It’s a good building.”




                                                -9-
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 15   Murphy’s testimony and written report indicated that he used a concept called

“investment value,” which he believed is “higher than market value,” and is created “when

investors gather in a bullish market” and have motivations other than “the pure value of the real

estate,” such as wanting to “build up their portfolio.” The owner of 550 West Jackson is a “guy

[who] owns buildings here and in New York” and is “building up a portfolio.” The investment

value concept or “real estate value” approach is “relatively new” and not everyone in the

appraisal field would agree with it. However, appraisal work is “an argumentative field.”

Murphy placed “minimal weight” on the building’s sale price of $125 million in October 2005,

which he attributed to “faulty expectations” that the building had a “bright future.” At the time,

there were long term tenants and real estate and financial services tenants who were experiencing

a “boom.” After the sale, a “major tenant” that was occupying 125,000 square feet, Refco, went

bankrupt and vacated the property, and eight of the current tenants were brought in only by

abating their rent for 3 to 14.5 months, abating some of their operating expenses and taxes,

granting “substantial” tenant improvements, and making capital expenditures. West Loop tried to

refinance but was turned down by several lenders, some of whom indicated the property was

worth less than $60 million.

¶ 16   Murphy testified about a letter addendum attached to his written valuation which

indicated it was “difficult” to value the property in light of a “severe global financial crisis”

which was depressing sales volume, sale prices, and rental rates; causing loans to be cost

prohibitive; and leading to increasing vacancy rates and “excessive” rent concessions. Sales

prices between 2004 and 2008 were not reliable indicators for the current market and until there

was sufficient “empirical data,” “discounting for the market is somewhat subjective.”




                                              - 10 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 17   Murphy’s appraisal also discussed the three methodologies of property valuation.

However, when asked whether his appraisal used three approaches to value, Murphy answered

“yes and no” and said the replacement cost approach was the “the yes and no one.” Murphy did

not consider the replacement cost approach to be important in determining the value of the

subject building and said the methodology was actually “very suspect in buildings like this”

which are neither new nor special purpose properties. Murphy began his cost valuation by

determining the land was worth $275 per square foot or $7.250 million, based on five

comparable sales ranging from $272.38 to $503.14 per square foot. He then calculated it would

cost $96.8 million to replace the building, to which he added 3% for indirect construction costs

and 7% for “entrepreneurial incentive,” resulting in a total of $106.71 million. After deducting

20% for depreciation and 32.5% for “external obsolescence,” and adding $10,000 for the

building’s parking improvements, Murphy concluded the cost value was $58 million. He

explained that he used the calculations from his income approach in his cost approach, in order

to conclude that external obsolescence had occurred:

           “So the real value you see here is a value based on the income approach.

           So that’s why I’m saying I did and I didn’t. I’m showing it, I’m doing it, but then the

       depreciation I used is based on the income approach ***.”

¶ 18   Utilizing an income approach, which Murphy considered to be the most appropriate

methodology for determining the market value of an office building such as 550 West Jackson,

Murphy valued this property at $58 million. According to his report, Murphy first determined the

property’s gross income, subtracted certain expenses to derive net operating income, and then

derived and applied a capitalization, or CAP, rate to reach a final value of the property’s income-

producing capacity.


                                              - 11 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 19   In order to estimate income and expenses, Murphy had considered rent and expense data

from the subject property, seven undisclosed but comparable rental properties, and figures

compiled by BOMA for all downtown Chicago buildings with net rentable area of 300,000-to-

600,000 square feet. Murphy testified that he did not identify the comparison properties by

address in his report because those property owners were clients to whom he had fiduciary

responsibilities. Murphy did not consider it necessary to identify the comparable properties in his

report because he could disclose that information during the hearing if asked and because the

report was “for experts” who “really understand these buildings” and “know whether or not I’m

telling the truth.” He estimated the gross income of 550 West Jackson by first estimating a

market rent of $35 per square foot, adding garage and miscellaneous income of $14,520,478,

applying a 10% vacancy rate based on market conditions, and concluding the gross income was

$13,068,430. He estimated the property’s total operating expenses were $3,729,908, or $9.19 per

rental square foot, even though the property’s square foot operating expenses ranged between

$7.41 and $8.12 between 2007 and 2009, and even though the BOMA figures ranged between

$8.23 and $8.29. He increased the operating expenses by $1,217,913—which PTAB now

indicates is about $3 per rentable square foot—for advertising and leasing commissions, tenant

improvements, and replacement reserves. Murphy admitted that these three expenses are usually

considered “below-the-line” expenses rather than operating expenses and that the property’s net

income would be higher if these three items were not categorized as operating expenses. Murphy

determined that the property’s net operating income was $8,120,609.

¶ 20   In order to derive an overall CAP rate, Murphy could have used the market extraction

method which is considered the “least subjective” because it relies on income and sales data for

comparable properties. Although Murphy had identified comparable properties, he did not use


                                              - 12 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

the market extraction method because the comparable figures he extracted did not include a

deduction for replacement reserves (Murphy had included replacement reserves in his operating

expense calculations for the subject property). Murphy applied the “band of investment” method,

which involves determining a mortgage constant and an equity dividend. Murphy arrived at a

CAP rate of 9.75%. He then performed a tax load analysis, for an overall CAP rate of 14%,

which led him to value the property at $58 million. Murphy’s tax load analysis, however, was

missing from the appraisal report that he submitted to PTAB. 1

¶ 21   Murphy reached the similar figure of $57.85 million under a sales comparison approach.

He reached this number by first identifying 15 comparable sales primarily in 2007 and 2008,

ranging from $149.99 to $401.78 per rentable square foot. Murphy testified that the sales data

included “investment value” and had to be adjusted downward accordingly. He said he adjusted

the comparable sales data to address this, but he did not disclose the adjustments in his written

appraisal nor did he explain what “areas or pertinent factors” were adjusted in his calculations.

He also testified that he did not actually make the adjustments, but rather the “the assessor and/or

the Board of Review” had and that he “kn[e]w that the assessor did adjust them all, all of them

dramatically downward.” Murphy also testified, “Since I didn’t do those adjustments, I know

they’re there, but I say in this appraisal I know that these properties have investment value.”

¶ 22   When asked for clarification by the administrative law judge as to whether and how

Murphy adjusted the sales comparables, Murphy answered that he did not adjust each sale

individually, as that “would be too subjective or too difficult” but was “just saying *** here are


       1
          Some copies of the Murphy report differed from other copies. The copy sent to PTAB for the tax
year 2009 appeal and tax year 2011 appeal omitted 11 pages that contained calculations for the 4.25% tax
used in Murphy’s loaded CAP rate. The 11 pages did appear in the version submitted for the 2010 tax
year appeal. The administrative law judge determined that what had been submitted to PTAB would be
the official record.

                                                 - 13 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

the sales.” Seeking further clarification, the administrative law judge asked Murphy if he was

saying that the comparable sales “quantitatively *** should be adjusted downward because in

doing the income approach” for the subject property he had arrived at a lower value. Murphy

agreed that his income approach valuation justified reducing the comparable sales valuation.

Murphy then repeatedly emphasized that his sales comparison conclusions were based on his

income approach. For instance, when asked, “What was your conclusion of [real estate] value via

the sales comparison approach?,” Murphy answered, “I just really honestly want to say it is

about the same, and we state here the way we got to this value is via the income approach.” Also,

“What numbers did you use, the sale price or the number the assessor used?,” was answered

with, “No, I used the income approach.” In addition when asked, “Mr. Murphy, could you

explain why you made adjustments [to comparable sales] in the manner that you did?,” Murphy

said, “I’ll try to say clearly that we made the adjustments based on our income approach.”

Murphy’s written sales comparison analysis concluded with the statements: (1) “Our conclusion

of value even in this sales comparison section is driven by our Income Approach analysis” and

(2) “Taking into consideration our Income Approach, our analysis of the sale of the comparable

properties has [been adjusted to $142.50, then multiplied by the rentable square area, for a total

price of] $57,850,000.”

¶ 23   When reconciling the three valuation methods in order to reach a final valuation figure,

Murphy said he “really got [his] answer” through the income approach.

¶ 24   As Murphy testified, it became apparent that there were errors in his written report. For

instance, his testimony about the sales comparison approach revealed that 11 pages were missing

from the copy that was submitted to PTAB for the tax year 2009 and the copy that was submitted

to PTAB for the tax year 2011. Also, although he repeatedly testified that he relied


                                              - 14 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

overwhelmingly on the income approach in valuing 550 West Jackson, his written report stated,

“[t]he Income Capitalization Approach has not been considered since the property is not income

producing as investment real estate.” His written report also included the statement: “The subject

property is improved with a 15-story, plus penthouse, and four-floor tower, Class C office

building built in 1913 more or less with a subsequent renovation completed by 1984 and was in

average overall condition at the time of inspection for its age but in need of costly updates since

the renovation was 20-plus years ago.” Other portions of the report analyzed the property as if it

were a regional mall or contained apartments. Murphy attributed discrepancies such as these to

his mistaken failure to read “every word” and remove “boilerplate” language pertaining to other

properties. In addition, contrary to his testimony, Murphy’s written appraisal indicated that only

the sales comparison approach was relevant and considered. Additional errors were that part of a

chart used to illustrate CAP rate was about some other property, not 550 West Jackson, and a

page included two different stabilized income figures, with one being for some other property.

¶ 25   On the second day of the hearing, the City called expert Dart to testify regarding her

appraisal retrospective to January 1, 2009. The Dart appraisal was submitted by the municipality

and adopted by the education board. Dart’s qualifications as an appraiser included a business

degree, a series of courses in real estate valuation, licensing in Illinois as a general real estate

appraiser, and the MAI designation. In addition, Dart had nine years experience as a commercial

valuations deputy assessor in the Cook County assessor’s office and 20 years experience

working for a commercial real estate appraisal firm or in her own firm, preparing commercial

real estate valuations and reports regarding Chicago and Midwest properties.

¶ 26   Dart initially testified about her request to inspect the building, the lack of response from

West Loop’s counsel, and her need to rely on data in the Murphy appraisal and other documents.


                                               - 15 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 27   Dart considered the building to be a B+, although “+” and “-” classifications are not part

of the industry’s classifications for Chicago properties. The West Loop submarket had become a

“premier office location” by January 2009, and the property itself was in highly desirable

proximity to Union, Ogilvie, and La Salle Stations, as well as the expressway and available

parking. Dart noted that the property’s website described the building as Class A.

¶ 28   Dart developed sales comparison and income approaches but not a cost approach because

estimating depreciation was difficult and “market participants” do not typically use the cost

approach when considering investment properties. As part of her analysis, Dart looked at

comparable land sales, and then estimated that the property’s land-only value was $8.7 million.

She also determined that its highest and best use was as an office building.

¶ 29   For her sales comparison calculations, Dart chose eight multitenant office buildings in the

West Loop and Loop areas which sold between 2007 and 2009 for prices ranging between

$152.48 and $393.08 per square foot. As detailed in her written appraisal, Dart adjusted the data

based on sale date and other details such as a building’s location, quality, size, condition, and

age. It had been difficult to adjust for the value of leases at the comparable fee simple properties,

but she believed that the adjustments for the location and physical characteristics nevertheless

led to an understanding of the income-generating potential. She adjusted the sales prices from

2007 and 2008 downward to reflect that the market was no longer so favorable. Her written

appraisal detailed the various adjustments. Dart also took into consideration the sale of the

property in October 2005, for $308 per rentable square foot, and adjusted the price downward.

Under the sales comparison approach, Dart valued 550 West Jackson at $75.1 million, which

equated with $185 per rentable square foot. This value fell to the low end of the comparable sales

range and was 40% below the sales price in October 2005.


                                               - 16 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 30   Dart did not consider her income approach analysis when developing her sales

comparison approach, because the most reliable approach is to develop the figures separately and

then reconcile the results by “weighting” the most reliable.

¶ 31   For the income approach, Dart considered the property’s rent roll and operating

statements, lease data from the property and 11 comparables, and research into the relevant rental

market. Her analysis led her to apply a stabilized rental rate of $33.50 for the property per square

foot, resulting in a total potential gross income of $13,602,374. She noted that $33.50 was on the

lower end of the property’s actual rents. To this she added $335,000 in garage and miscellaneous

income and applied a 10% vacancy rate based on industry data. Her calculations yielded a total

effective gross income of $12,850,000.

¶ 32   Next, Dart calculated operating expenses, by using data from the property, similar office

buildings, and BOMA’s expense listings for buildings in the downtown Chicago office market

with 300,000 to 600,000 square feet. Dart calculated expenses to be $7.80 per rentable square

foot or a total of $3,167,000. This expense ratio of 25.2% (before real estate taxes) was greater

than the property’s actual expense ratio for 2006, 2008, and 2009 of 20%, 23%, and 19%, but she

estimated a leasing expense which was not included in the property’s operating statements. She

omitted 2007 because income had dropped when a tenant left the building. As far as she knew

from looking at the data, the space had been relet within a year.

¶ 33   Dart did not include either tenant improvements or replacement reserves as operating

expense items but instead used the expense categories that appeared in the property’s historic

statements, are “very common” in Chicago’s central business district buildings, and are similar

to BOMA’s standards. She included tenant improvement expenses when she estimated market




                                               - 17 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

rent, and then, consistent with the building’s historic statements and the practices of brokers and

owners, she considered reserve expenses when she analyzed the CAP rate.

¶ 34   Deducting expenses from income led Dart to conclude that the property’s net operating

income was $9,415,000 or $23.19 per square foot. She developed three CAP rates, by looking at

three comparable sales, “band of investment,” and industry data. Because she made a lease

deduction when estimating the property’s net operating income, she did the same with the three

comparables so that “we’re comparing apples and apples.” The three comparable sales had CAP

rates of 4.4% to 8.3%, and the reported CAP rate when the subject property sold in 2005 was

5.75%. The band of investment showed a weighted average of 60% on the mortgage end and

40% on the equity end. Dart also researched industry data for the central business districts in

Chicago and the nation. She “weighted” the Chicago market data which ranged between 9.1%

and 9.5% in the first quarter of 2009. The national figures ranged from 7% up to 10% or 12%.

She also considered the equity dividend rate, given that interest rates were low and the stock

market “was fluctuating all over the place,” which put downward pressure on investment returns

at that time. She decided to use an equity dividend rate of 9.5% in her calculations. To gather the

industry data, Dart looked at nationally recognized sources for the real estate industry and then

focused on first tier and second tier investment properties. The average CAP rate for the nation

was between 7% and 9% and the average in the Chicago market was 7.2-to-7.7%. Dart decided

to use 9%, even though it was at the high end of the ranges, because the industry data did not

include leasing. After developing an appropriate CAP rate, Dart determined an effective tax rate

or load factor as 3.9%. Her loaded CAP rate was then 12.9%. Then she took her net operating

income estimate of $9,415,000 and divided that by 12.9% to calculate a value by the income

capitalization approach of $73 million.


                                              - 18 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 35   Dart reconciled the difference between her sales comparable and income approaches by

giving more weight to her income approach, which is what real estate investors do when pricing

a property like 550 West Jackson. Her expert opinion of the fair market value of the property as

of January 1, 2009 was $73.8 million.

¶ 36   CBOE called Kevin A. Byrnes of Byrnes & Walsh, LLC, as a rebuttal witness. Byrnes

did not develop his own opinion of the property’s value. Byrnes was tasked with reviewing the

Murphy report consistent with the Uniform Standards of Professional Appraisal Practice.

Byrnes’s expert qualifications included bachelor’s and master’s degrees, a series of courses and

seminars in real estate appraisal, working as a residential sales agent prior to 1990 and as a

commercial real estate appraiser subsequently, licensing as a general real estate appraiser in

Illinois, Indiana, and Michigan, and earning the MAI designation from the Appraisal Institute.

During his experience in Illinois dating to January 1994, Brynes had prepared approximately

1400 appraisals, including 1100 for commercial properties and 250 specifically for office

buildings, and he had written about 700 appraisal review reports.

¶ 37   Byrnes’s general opinion of the Murphy appraisal was that its value conclusions were not

reasonably and adequately supported. Byrnes also noted that the Murphy appraisal contained

several descriptive and typographical errors, which, taken together, caused Byrnes to question

the report’s accuracy. Byrnes’s review led him to form seven main criticisms of Murphy’s

valuation. First, the appraiser mischaracterized the subject property as a Class B property,

contrary to the building’s details and its own marketing materials. Second, the report

mischaracterized the building’s location, in order to claim “locational obsolescence, ignoring

nearly 7 million [square feet] of new office development in the subject’s area west of the

Chicago River.” Third, the appraiser misapplied a depreciation analysis by using “a circular


                                              - 19 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

method of economic obsolescence that will always cause the cost approach [analysis] to equal

the income approach [analysis].” This erroneous circular method led the appraiser to calculate

52.5% total accrued depreciation instead of the true 20%. Fourth, the appraiser estimated gross

office rent based on activity in the building, which was valid, and on rental comparables in Class

B buildings, which was not valid because the subject building was not fairly categorized within

Class B. Fifth, the appraiser lacked factual support for the estimate of $9.19 per square foot in

base operating expenses, this figure was at least $1.25 or 16% higher than the building’s

historical experience, and the appraiser compounded the misstatement by making deductions for

reserves, leasing commissions, and tenant improvements which was contrary to prevailing

practice in Chicago that those figures were “generally considered [to be] ‘below the line’ [(that

is, below the net operating income line)] expenses.” Also, the appraiser did not “adjust[ ] the

CAP rate [(which this method would require)].” Sixth, the report lacked support for the

“Capitalization rate analysis” conclusion of $9.75 “when its own comparable sales ranged from

5.38% to 7.75%.” The seventh problem with the appraisal is that it purported to include a “Sales

comparison analysis,” but instead of actually applying the 15 comparable property sales that

ranged from $149.99 to $401.78 per square foot, the appraiser used a value of only $142.50,

which was a figure that Byrnes inferred had been created in the appraiser’s own income

approach analysis. Thus, the supposed sales comparison analysis was “a replica of the former,

[and lacked the expected] independence.” Byrnes spent 18 pages detailing his criticisms and

concluded that the appraisal “neither appropriately nor credibly support[s] its value estimate of

$58,000,000.”

¶ 38   After the two-day hearing, PTAB concluded that appellant West Loop had failed to

sustain its burden of proving the valuation of its property by a preponderance of the evidence,


                                              - 20 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

and that, conversely, the City had presented reliable evidence appropriately supported by data.

Based on the credible evidence, PTAB determined that the 550 West Jackson property had a

market value of $73.8 million. In other words, the assessment in effect was below value and an

increase from $70.4 to $73.8 million was justified. West Loop then took this direct appeal.

¶ 39   West Loop first argues that by granting the City’s motion in limine, PTAB committed an

error that materially affected West Loop’s rights and resulted in substantial injustice. West Loop

contends it was entitled by procedural rule to 21 days to file its response to the motion in limine,

that when the City “sprung” the motion on PTAB and West Loop just five days before the

hearing, West Loop quickly completed its response as a courtesy to PTAB, but West Loop could

not “thoughtfully respond” and give PTAB a thorough briefing of the factual and legal issues.

West Loop also contends the motion itself was deficient, in that it did not describe reasonable,

informal attempts to resolve the disagreement over Dart’s access to the site before resorting to

the formality of a motion in limine. West Loop argues it is impossible to know “how much of a

pall” the in limine ruling “cast over the hearings” and that the circumstances warrant a reversal of

the board’s ruling and a new hearing.

¶ 40   Our review of the in limine ruling is deferential. An administrative agency has broad

discretion in the conduct of its hearings. John J. Moroney & Co. v. Illinois Property Tax Appeal

Board, 2013 IL App (1st) 120493, ¶ 50, 2 N.E.3d 522; Wilson v. Department of Professional

Regulation; 344 Ill. App. 3d 897, 907, 801 N.E.2d 36, 43 (2003). An administrative agency’s

decision regarding the conduct of a hearing and the admission of evidence is subject to reversal

only if there is “demonstrable prejudice” to the party complaining of the agency’s ruling. John J.

Moroney, 2013 IL App (1st) 120493, ¶ 50, 2 N.E.3d 522; Crittenden v. Cook County Comm’n on

Human Rights, 2012 IL App (1st) 112437, ¶ 59, 973 N.E.2d 408; Wilson, 344 Ill. App. 3d at 907,


                                               - 21 -
1-15-1998, 1-15-1999, 1-15-2000, cons.
801 N.E.2d at 43. An administrative agency abuses its discretion only when “no reasonable

person would take the position [it] adopted” or it has “act[ed] arbitrarily, fail[ed] to employ

conscientious judgment, [or] ignore[d] recognized principles of law.” John J. Moroney, 2013 IL

App (1st) 120493, ¶ 50, 2 N.E.3d 522. Not every error warrants disturbing an administrative

agency’s ruling. Technical errors in the administrative proceeding or the agency’s failure to

observe the technical rules of evidence are not grounds for reversal of an administrative decision.

735 ILCS 5/3-111(b) (West 2010). Reversal is unwarranted “unless it appears to the court that

such error or failure materially affected the rights of any party and resulted in substantial

injustice to him or her.” 735 ILCS 5/3-111(b) (West 2010). See also McCleary v. Board of Fire

& Police Commissioners, 251 Ill. App. 3d 988, 993, 622 N.E.2d 1257, 1264 (1993) (“the

appellate court may reverse an administrative ruling only if there is error which prejudiced a

party in the proceeding”). Furthermore, PTAB has authority to interpret and apply its own rules,

and a reviewing court will not interfere with an administrative agency’s application of its rule

unless “the interpretation is plainly erroneous or inconsistent with long-settled constructions.”

Lake County Board of Review v. Property Tax Appeal Board, 140 Ill. App. 3d 1042, 1051, 489
N.E.2d 446, 452 (1986).

¶ 41   The record indicates that on March 16, 2012, PTAB added the City to the proceeding as

an intervenor and set a deadline of June 14, 2012, for the City to submit its evidence or request

an extension. Dart then asked in a letter to West Loop’s counsel that she receive access to and

information about the property so that she could prepare the City’s valuation. In her letter

delivered to counsel on April 11, 2012, Dart expressly stated that due to time constraints, she

was asking to visit the property and receive the information by April 27, 2012. This was a

timeframe of slightly longer than two weeks. Dart submitted her appraisal about six weeks later,


                                              - 22 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

on June 13, 2012, and as of that date, West Loop had not responded to Dart’s requests. Because

West Loop did not respond to Dart, she noted in her report that she could make only “exterior

and very limited interior observations of the property,” that she was relying on the accuracy of

certain data in the Murphy appraisal and from West Loop’s counsel, and that she was reserving

the right to revise her opinion.

¶ 42   These were the grounds the City set out in its subsequent motion, in which it cited section

1910.94(a). 86 Ill. Adm. Code 1910.94 (2006). The agency’s procedural section provides:

           “a) No taxpayer *** shall present *** any testimony *** or other evidentiary material

       that is offered to refute, discredit or disprove evidence offered by an opposing party

       regarding the description, physical characteristics or condition of the subject property

       when the taxpayer *** denied a request made in writing by *** a taxing body, during the

       time when the Board was accepting documentary evidence, to physically inspect and

       examine the property for valuation purposes.

           b) Any motion made to invoke this Section shall incorporate a statement detailing the

       consultation and failed reasonable attempts to resolve differences over issues involving

       inspection with the taxpayer or property owner.” 86 Ill. Adm. Code 1910.94 (2006).

¶ 43   We note that this procedural rule does not include a timeframe. West Loop’s argument

for reversal relies on a different rule, section 1910.64(d), which states that “[w]ithin 21 days after

service of a motion, a party may file a response to the motion.” 86 Ill. Adm. Code 1910.64(d)

(2014). Based on this section, West Loop argues that any motion to PTAB must be filed no less

than 21 days prior to a ruling on the motion, in order to provide a “minimum 21-day period to

respond to the motion in writing.”




                                                - 23 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 44    In our opinion, however, the fact that the section allows parties to file a response to a

motion within 21 days does not mean that every motion must be filed with at least a 21-day lead

time and it does not mean that PTAB cannot rule on a motion sooner where appropriate. Rather,

section 1910.64(d) itself indicates the significance of the 21-day period is that a party that fails to

file a response within that time “shall be presumed to have waived objection to the granting of

the motion.” 86 Ill. Adm. Code 1910.64(d) (2014).

¶ 45    Furthermore, PTAB, by granting the motion over West Loop’s objection to its timeliness,

plainly disagreed with West Loop’s interpretation of section 1910.64(d). 86 Ill. Adm. Code

1910.64 (2014). As we indicated above, PTAB has authority to interpret and apply its own rules,

and it is well-settled that a reviewing court will not interfere with the agency’s application of its

rules unless “the interpretation is plainly erroneous or inconsistent with long-settled

constructions.” Lake County Board of Review, 140 Ill. App. 3d at 1051, 489 N.E.2d at 452 (“[a]

reviewing court should accord substantial discretion to administrative agencies in the

construction and application of their rules, interfering only if the interpretation is plainly

erroneous or inconsistent with long-settled constructions”); Kankakee County Board of Review v.

Property Tax Appeal Board, 316 Ill. App. 3d 148, 154, 735 N.E.2d 1011, 1016 (2000)

(“Although an agency’s interpretation is not binding on the court, the court will give great weight

to an agency’s construction and application of its own regulation unless it is clearly erroneous,

arbitrary, or unreasonable.” (Internal quotation marks omitted.)). PTAB’s interpretation of its

rules to permit the City to file its motion in limine five days before the scheduled hearing cannot

be characterized as plainly erroneous, nor can it be deemed arbitrary or unreasonable, and West

Loop does not cite any authority indicating the filing was contrary to long-settled construction of

the rule.


                                                - 24 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 46   In addition, West Loop overlooks the fact that the substance of the motion sought to

prevent West Loop only from presenting evidence that disputed the City’s “description, physical

characteristics or condition of the subject property,” because West Loop had failed to provide

Dart an opportunity to inspect the property herself and that this evidentiary request was one that

the City could have properly raised at any time during the hearing. The City, however, sought a

resolution of this issue in advance of the hearing, which is, the purpose of a motion in limine.

Konieczny v. Kamin Builders, Inc., 304 Ill. App. 3d 131, 136, 709 N.E.2d 695, 699 (1999)

(indicating a motion in limine is a motion prior to trial in which the movant seeks a ruling on the

admissibility of evidence). The City could have first raised an objection when the evidentiary

issue arose during the hearing. Department of Public Works & Buildings v. Roehrig, 45 Ill. App.
3d 189, 195, 359 N.E.2d 752, 758-59 (1976) (indicating that filing a motion in limine is never a

necessary step for a party to preserve the right to object to evidence on the basis of ordinary

evidential rules). Given that the City could have raised an evidentiary objection at any time

during the hearing, it would serve no purpose for PTAB to impose a 21-day deadline for the City

to raise the same issue prior to the hearing in a motion in limine.

¶ 47   Moreover, West Loop ignores that a different procedural rule, section 1910.90(f)(1),

addresses written objections to the admissibility of evidence, and that section does not set a time

frame. 86 Ill. Adm. Code 1910.90(f)(1) (West 2014). Section 1910.90(f)(1), states:

           “f) Any party may object to the admissibility of evidence or testimony, and those

       objections must clearly state the specific ground or rule of law that is the basis for the

       objection.

               1) When an objection is made to the admissibility of evidence prior to the hearing

           of the appeal, the objection must be made in writing. A copy of the objection shall be


                                               - 25 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

             transmitted to all other parties to the appeal, and the Property Tax Appeal Board shall

             solicit responses from all other parties. The Board shall issue its ruling on the

             objection in writing prior to the hearing of the appeal.

                2) When an objection is made to the admissibility of evidence or testimony during

             the hearing, the Hearing Officer may either sustain or overrule the objection if it is

             based on the provisions of this Part, or may reserve the ruling and permit the

             testimony and/or evidence into the record subject to the ruling of the Property Tax

             Appeal Board on the objection in its decision for the appeal.

                3) Any party offering evidence that is ruled inadmissible shall be permitted to

             make an offer of proof upon motion made at the hearing.” 86 Ill. Adm. Code

             § 1910.90(f) (West 2014).

Thus, PTAB’s procedural rules do not state a deadline for filing objections and expressly

anticipate that objections may be made during the hearing. Given that the hearing was imminent

in this case, the short time frame for the parties’ arguments was reasonable and appropriate in

this case.

¶ 48    We also note that West Loop did file a written response despite the short time frame,

which PTAB fully considered before ruling on the motion. West Loop argues it should have been

allowed more time to “thoughtfully respond” to the motion, but West Loop does not indicate

how it would have responded differently if given more time. We would not be justified in

disturbing PTAB’s ruling on the City’s motion on the basis of its timing, when West Loop does

not even argue that earlier filing of the City’s motion would have made any difference.

Furthermore, for the most part, West Loop’s written response protested that the City knew that

Dart had not received access and so the City could have filed its motion earlier. By that same


                                                 - 26 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

token, however, West Loop also knew that Dart had not received access and West Loop could

have attempted prior to the “11th hour” to allow Dart to access the property.

¶ 49   Next, looking to section 1910.94’s specific wording, West Loop contends that, strictly

speaking, it did not “deny” access to Dart, it merely failed to respond to her inspection request.

86 Ill. Adm. Code 1910.94 (2006). West Loop contends that its failure was not an affirmative

denial, it “was, at most, inadvertent” and West Loop points out that it sent an email to the City on

March 20, 2015, offering Dart access. The email offer was made, however, only in response to

the City’s motion, years after the deadline that PTAB set for submitting evidence had passed. 86

Ill. Adm. Code 1910.60(d)-(f) (2014). We would not expect PTAB to regard West Loop’s last

minute offer as a substitute for giving a timely response to Dart’s letter and allowing Dart a

timely site visit. Rather, PTAB, exercising its discretion, reasonably regarded West Loop’s

failure to respond as the equivalent of a denial.

¶ 50   West Loop also contends that the motion was substantively deficient because it did not

“incorporate a statement detailing the consultation and failed reasonable attempts to resolve

differences over issues involving inspection with the taxpayer or property owner.” 86 Ill. Adm.

Code 1910.94(b) (West 2006). West Loop contends the City did not chronicle “failed reasonable

attempts” and that this was reason for PTAB to deny the City’s motion. West Loop, however, is

incorrect. The motion did (1) describe and include as an exhibit Dart’s written request to inspect

the property, (2) include as an exhibit the certified mail receipt indicating the request had been

delivered to and accepted by West Loop’s counsel, and (3) observe that Dart’s request had been

“ignored.” The motion, thus, did incorporate a statement detailing what failed efforts were made

to obtain access. Therefore, the motion reasonably complied with the procedural rule. Despite

West Loop’s suggestion that the City had to detail repeated contacts and rebuffs, the rule does


                                                - 27 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

not include that standard. West Loop is attempting to shift responsibility for its own failure onto

the City. West Loop’s observation that PTAB encourages parties to use informal procedures first

is not an indication that the City’s motion was deficient or improper.

¶ 51   Assuming for the purposes of argument that PTAB erred in granting the motion in limine

either due to its timing five days before the hearing or due to its content, reversal would still be

unwarranted because West Loop has not shown “demonstrable prejudice to the complaining

party” (John J. Moroney, 2013 IL App (1st) 120493, ¶ 50, 2 N.E.3d 522) or that the ruling

materially affected the party’s rights, causing substantial injustice (735 ILCS 5/3-111(b) (West

2010)). The ruling was very narrow and curtailed West Loop only from offering evidence

intended to “refute, discredit, or disprove [the City’s] evidence *** regarding the description,

physical characteristics or condition of the subject property,” because Dart was unable to form

her own, direct opinion of those particular aspects of the property and had gathered the

information from written materials provided by West Loop. Citing Kankakee County Board of

Review, 316 Ill. App. 3d at 153, 735 N.E.2d at 1015, West Loop argues, “Given the impact that

building characteristics could have had on the marketability of any real estate, but especially a

multi-tenant office building in the West Loop area of Chicago, it is impossible [to tell] how

much of a pall that granting the Motion in Limine cast over the hearings.” West Loop, however,

cites no instances in which its hearing presentation was meaningfully curtailed, and West Loop

cites no instances in which its cross-examination of Dart was limited. Rather, West Loop’s sole

citation is to its closing argument. During West Loop’s closing argument, an objection was

sustained when counsel suggested that Dart should have been more sensitive to expenses

purporting to arise from the “unique building characteristics.” West Loop’s counsel, however,

quickly moved on and shifted his critique to other details of the Dart opinion and other evidence.


                                               - 28 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

Counsel returned to the topic briefly, arguing there were “unique characteristics and a unique

location that must be taken into account,” but no objection was made. The argument, objection,

and ruling account for but a few sentences in the 10-page transcript of West Loop’s closing

argument. No particular importance can be attached to these brief moments during the hearing.

¶ 52   Moreover, the description, physical characteristics, and condition of the property were

never in significant dispute. For instance, Murphy’s report described the building essentially as

follows:

           “The subject property is improved with an 18-story office building with a basement

       parking garage. This steel frame, metal, stone and glass office structure was rebuilt in

       2001 utilizing the foundation and four-floor steel frame of the building that had

       previously occupied the site. That structure was approximately 38 years old ***. The

       structure was essentially rebuilt with a completion date of June 26, 2001. The reported

       gross building area is 485,162 square feet including two levels of basement area. *** The

       basement area houses the 148 parking stalls on both levels and mechanical equipment.”

Similarly, Dart’s report indicated:

           “The subject of this appraisal, known as 550 W. Jackson Boulevard, consists of a +/-7

       year old, 18-story, multi-tenant office building containing an approximate gross building

       area of 485,162 square feet including two lower levels. According to the January 1, 2009

       rent roll, the building has approximately 406,041 square feet of net rentable office area.

       The lower levels of the building consist of a 148 space parking garage as well as housing

       for the building’s mechanical equipment.”

Furthermore, Dart stated that she was accepting West Loop’s information:

           “For purposes of this appraisal, building and site information, including descriptive


                                             - 29 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

       information, income and expense data and lease information has been obtained from the

       appraisal performed by [O’Keefe and Murphy of] Urban Real Estate Research, Inc. and

       data submitted by the subject property owner’s legal counsel (Fisk, Kart, Katz, & Regan,

       Ltd.). This information has been submitted to the Cook County Assessor, Cook County

       Board of Review and/or Illinois Property Tax Appeal Board as part of an appeal of the

       assessment placed against the subject property for ad valorem taxation by the Cook

       County Assessor’s Office.”

¶ 53   In addition, the two appraisers’ property classifications did not differ substantially.

Murphy said the building was “a quality building,” “a good building in a good location” and a

“Class B building based on the lobby *** and based on the buildout.” Similarly, Dart wrote in

her report, “the subject represents a well-located, high quality office building, and competes well

with other Class B+ buildings.” Additionally, West Loop was able to question the building

manager, Casey, about the property’s characteristics and conditions, and elicited his testimony

that the property should be classified as a B or B-, due to its location west of the river and its

construction around the existing telephone room. On cross-examination, Casey acknowledged

that the location in the West Loop office submarket was “the best” and that the building was

conveniently located for commuters. Thus, the parties’ classifications were nearly the same.

Finally, and perhaps most importantly, PTAB’s three decisions do not address any issues about

the property’s description, characteristics, or condition, and nothing in the decisions suggests that

these matters played a significant part in the outcome of the tax appeals. The record does not

support West Loop’s argument for reversal of the in limine ruling.

¶ 54   West Loop has asserted that it is “impossible” to know “how much of a pall” PTAB’s

ruling on the motion in limine “cast over the hearings,” but West Loop has not identified any


                                               - 30 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

specific evidence necessary to its case and not otherwise already before PTAB, that was

excluded by the in limine ruling. In fact, Kankakee County Board of Review, 316 Ill. App. 3d
148, 735 N.E.2d 1011, which West Loop cites to argue that prejudice can be shown when it is

“impossible to tell the effect” of a ruling, demonstrates that a party complaining of evidentiary

error must not only identify the evidence wrongly excluded but must also have preserved the

error by making an offer of proof. In the cited case, a party asked to make an offer of proof, but

the administrative law judge denied the request, which violated proper administrative procedure

and deprived the party of the opportunity to preserve the omitted evidence for review. Kankakee

County Board of Review, 316 Ill. App. 3d at 155, 735 N.E.2d at 1016. Here, however, West Loop

never made an offer of proof and has not indicated what it would have done differently if the

motion in limine ruling had not been in effect.

¶ 55   We have also taken into consideration that a motion in limine merely presents, in a

pretrial setting, an issue of admissibility of evidence that is likely to arise at trial, and results in

an interlocutory order. Schuler v. Mid-Central Cardiology, 313 Ill. App. 3d 326, 334, 729 N.E.2d
536, 543 (2000). Therefore, PTAB’s ruling on the motion, like any other interlocutory ruling,

remained subject to reconsideration by the agency throughout the hearing. Schuler, 313 Ill. App.
3d at 334, 729 N.E.2d at 543. See also People v. Drum, 321 Ill. App. 3d 1005, 1008, 748 N.E.2d
344, 347 (2001) (when the court does address a motion in limine on the merits, its ruling is

always subject to reconsideration during trial; the court’s final ruling takes place at trial, not

before). However, the record indicates that the ruling did not play a significant part in the hearing

and that PTAB was not given any reason to reconsider the ruling during the parties’

presentations. Accordingly, in our opinion, West Loop’s arguments about the in limine ruling are

based on form rather than any substance in the parties’ dispute.


                                                  - 31 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

¶ 56   Based on this reasoning, we are unpersuaded that West Loop was prejudiced when PTAB

granted the City’s motion in limine, and we decline the invitation to disturb PTAB’s judgment on

the basis of this prehearing ruling.

¶ 57   West Loop’s second main contention on appeal is that PTAB erred as a matter of law in

giving Murphy’s valuation methodology “no weight.” Murphy’s appraisal report discussed each

of the three traditional approaches to real property valuation: replacement or cost approach,

income approach, and sales comparison or market approach; however, Murphy believed only the

income approach was appropriate for the subject property. West Loop claims its argument

presents a question of law regarding the proper method of valuation, and, therefore, justifies

nondeferential, de novo review.

¶ 58   The record discloses, however, that PTAB did not require, as a matter of law, the use of

three methodologies over a single methodology but, instead, considered Murphy’s reasoning and

found it unpersuasive. PTAB came to the conclusion that Murphy’s opinion was “self-validating

and contradictory to accepted appraisal practice.” PTAB’s opinion was based on factual rather

than legal issues. PTAB also noted that Byrnes “had credibly testified as to the flaws within the

[Murphy] appraisal.” PTAB proceeded to weigh Dart’s opinion. After assessing the credibility of

all the evidence presented, PTAB decided to “give most weight to the [Dart] appraisal.”

(Emphasis added.) This weighing of the evidence, which included Murphy and Dart’s data and

opinions, led PTAB to reject West Loop’s proposed $58 million valuation based on Murphy’s

unreliable appraisal and accept Dart’s reliable estimation of the property’s value to be $73.8

million. When read in context, PTAB’s decision was based on fact issues and witness credibility,

not on a preference for a specific valuation methodology, and certainly not on legal issues. West

Loop simply disagrees with PTAB’s opinion of the manifest weight of the evidence.


                                             - 32 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

Accordingly, West Loop’s second main contention on appeal is fairly addressed with its third

main contention, which is that PTAB’s decisions to increase the subject property’s assessed

value for 2009, 2010, and 2011 were against the manifest weight of the evidence.

¶ 59   On review, the agency’s factual determinations are deemed prima facie true and correct.

Residential Real Estate Co. v. Illinois Property Tax Appeal Board, 188 Ill. App. 3d 232, 241-42,

543 N.E.2d 1358, 1363-64 (1989). Therefore, a finding of fact, such as a finding regarding a

property’s fair market value, will not be disturbed unless it is against the manifest weight of the

evidence (Residential Real Estate Co., 188 Ill. App. 3d at 241-42, 543 N.E.2d at 1363-64), which

occurs only “when all reasonable and unbiased persons would agree that the opposite conclusion

is clearly evident.” National City Bank of Michigan/Illinois v. Property Tax Appeal Board, 331
Ill. App. 3d 1038, 1042, 780 N.E.2d 691, 695 (2002). See also Kraft Foods, Inc. v. Illinois

Property Tax Appeal Board, 2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d 835. In addition,

“weighing evidence and determining the credibility of witnesses are jobs of *** PTAB and are

uniquely in its province.” Kraft Foods, 2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d 835. On

administrative review, we do not reweigh the evidence, reassess the credibility of witnesses,

make independent determinations of the facts, or substitute our judgment for PTAB’s. Kraft

Foods, 2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d 835. We will not disturb PTAB’s judgment

merely because there was a difference of opinion as to the property’s valuation. Kraft Foods,

2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d 835. Our role is only to ensure that an objective,

rational decision was reached after a fair hearing at which competent evidence was introduced.

Residential Real Estate Co, 188 Ill. App. 3d at 241, 543 N.E.2d at 1363-64.

¶ 60   West Loop contends that PTAB’s erroneous determination that the three traditional

approaches to valuation must be independent of one another then influenced PTAB’s findings of


                                              - 33 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

fact. The only challenge West Loop makes to PTAB’s factual findings is that the agency cited no

source for its finding that Murphy “made many illogical and unsupported statements throughout

the hearing about adjustments made by the assessor’s office and the board of review as reasoning

for why he used the income approach to make adjustments to the sales comparison approach.”

¶ 61    However, PTAB’s three decisions include a detailed recitation and analysis of the

evidence that was presented by the petitioner, respondent, and intervenors. As for West Loop’s

evidence, PTAB found the Murphy appraisal was “flawed in that both the sales comparison

approach and the cost approach to value rely on the income approach to value in developing an

estimate of value under those approaches.” PTAB noted that “proper appraisal methodology

requires that each approach to value be independent of each other and then reconciled among the

approaches to estimate a final conclusion of value for a property.” PTAB stated that Murphy had,

however, “readily admitted” to using his income approach to adjust both his sales comparison

and cost approaches. West Loop suggests that one of the roles of an appraiser is to reconcile

disparate data to reach a final determination of value. However, PTAB found that Murphy’s

methodology was “contradictory to accepted appraisal practice.” West Loop suggests that when

the administrative law judge (PTAB) asked Murphy to explain his rationale, she indicated that

she understood what he was describing. The report of proceedings, however, does not indicate to

this court that the administrative law judge agreed in any way with Murphy’s reasoning, only

that Murphy had sufficiently clarified his answer. Her acknowledgment of his clarification is not

reason to overturn PTAB’s judgment. In addition to indicating that Murphy’s methodology was

self-serving and an unsound approach, PTAB noted Murphy had made “many illogical and

unsupported statements throughout the hearing” about valuation adjustments purportedly made

by the assessor and the board of review. Consequently, PTAB found that it could give no weight


                                             - 34 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

to Murphy’s sales comparison and cost approaches. Furthermore, although not specifically noted

in PTAB’s decisions, we point out that Murphy’s testimony and appraisal were confusing and

required follow up questions from counsel, as well as clarifying questions by the administrative

law judge, and that the Murphy appraisal contained multiple mistakes.

¶ 62   PTAB then evaluated Murphy’s income approach. Among other factual findings, PTAB

found that Murphy’s calculations deflated 550 West Jackson’s income while inflating expenses,

resulting in a lower net operating income. Murphy’s calculations were “at the high end or above

the range of the subject’s actual expenses, the most similar comparables, or the most comparable

market surveys.” Murphy then further lowered the net operating income when he “added tenant

improvements and leasing commissions as above-the-line expenses when market surveys

indicate these items are not typically taken as above-the-line expenses in the Chicago market.”

PTAB found Murphy “then used this as an excuse for the flaws in [his] market extraction method

for developing the CAP rate.” Because other properties did not make these deductions above-the-

line as Murphy did, he was unable to derive overall CAP rates using this method. PTAB also

noted that the Murphy had “incorrectly used Tier III properties to justify a higher CAP rate when

the subject [property] is a Tier II, or Class B building.”

¶ 63   Next, PTAB determined that appraiser Dart, in contrast to appraiser Murphy, had

“credibly performed each approach to value independently and then reconciled these approaches

to estimate a final conclusion of value for the subject.” PTAB also found Dart’s analyses were

reliably performed and appropriately supported with market data. In discussing the cost

approach, Dart had “clearly explain[ed] the unreliability of developing a depreciation rate with

the limited data provided.” For her sales comparison approach, Dart reviewed similar properties,

adjusted the data based on pertinent factors, and “clearly and credibly” explained her


                                                - 35 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

adjustments. PTAB further found that for her income approach, Dart had developed a CAP rate

“supported by credible market data from all three methods: market extraction, band of

investment, and market surveys.” In addition, Dart properly accounted for replacement reserves

by adjusting her CAP rate calculations. Dart also “credibly testified” that to account for

expenditures on tenant improvements, she had adjusted her calculations for the subject

property’s market rent.

¶ 64    In addition to these findings about Murphy and Dart’s conclusions, PTAB determined

that expert Byrnes (the rebuttal witness) “credibly testified as to the flaws within the [Murphy]

appraisal.” Furthermore, Byrnes’s “testimony addressing the methodology and the data used

bolster[ed] the [Dart] appraisal.”

¶ 65    Based on its review of the evidence presented, PTAB decided to give “most weight to the

intervenors’ appraisal and find[ ] that the subject [property] has a market value of $73,800,000,”

which reflected the value that Dart had reached. Because the challenged assessment reflected a

lesser market value (by several million), PTAB determined that “an increase [in the assessment]

is justified.”

¶ 66    Thus, West Loop and the intervenors supplied evidence of differing values, and PTAB

found the intervenors’ evidence more persuasive. We will not disturb PTAB’s findings “where

there exists simply a difference of opinion regarding the actual value of the property.” Kraft

Foods, 2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d 835. In particular, the Dart valuation

included an income approach calculated differently from the Murphy appraisal, as well as a sales

comparison approach that clearly identified her adjustments. PTAB also had the benefit of

Byrnes’s review indicating that Murphy’s value conclusions were unreliable and inadequately

supported. PTAB found the Dart opinion credible, reliable, and appropriately supported and so


                                              - 36 -
1-15-1998, 1-15-1999, 1-15-2000, cons.

gave greater weight to it than the Murphy opinion. PTAB determined, among other things, that

Murphy’s income approach included inflated expense deductions, took further deductions that

were not typical for the Chicago market, and used a less well-supported CAP rate than Dart’s

analysis. In light of this conflicting evidence, West Loop has not met its burden on appeal of

showing that “all reasonable and unbiased persons would agree that the decision[s] [are]

erroneous and that an opposite conclusion [in favor of the Murphy appraisal] is clearly evident.”

(Internal quotation marks omitted.) Kraft Foods, 2013 IL App (2d) 121031, ¶ 51, 997 N.E.2d
835; National City Bank of Michigan/Illinois, 331 Ill. App. 3d at 1042, 780 N.E.2d at 695.

PTAB’s decisions are not against the manifest weight of the evidence and will not be disturbed

on appeal.

¶ 67   For these reasons, we affirm PTAB’s final administrative decisions.

¶ 68   Affirmed.




                                             - 37 -